Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.


Claims 11-18 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains “receiving metadata comprising download location information of additional data and execution condition information of the data application.” It is unclear if the claim is stating “Option 1,” that the metadata comprises 1) download location information of additional data and 2) download location information of execution condition information of the data application; or, “Option 2,” that the metadata comprises 1) download location information of additional data, and then additionally 2) execution condition information of the data application. Appropriate correction is required.

 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims require the metadata comprising both download location information of additional data and execution condition information of the data application. However, Applicant’s specification as paragraph  [0036] or an execution condition information of the data application [emphasis added].” If there is a different section of the specification that discloses that the metadata can comprise both additional data and an execution condition information of the data application, Applicant is asked to point to it. Appropriate correction or explanation is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dougherty et al. (Pat. No.: US 7,028,327).
Regarding claim 11, Dougherty discloses a method for executing a data application by a receiver, the method comprising: receiving metadata comprising download location information of additional data and execution condition information of the data application (Fig. 7, elements 700, 710, 720 and 730, col. 8, ln. 25-27; “each timing offset object preferably containing three pieces of data: a timing offset 710, an application object 720, and an action 730;” col. 8, ln. 59-62; “In one embodiment the application object is a URL and the interactive content is retrieved from an Internet address such as a Web site corresponding to the URL application object.” Dougherty’s Application Object 720, which can be a URL, can be seen as Applicant’s “download location information,” while Dougherty’s Timing Offset 710 can be seen as Applicant’s “execution condition information.”); receiving the additional data based on the download location information (col. 11, ln. 23-32; “after determining a broadcast program, and from it an application object, the application server 332 retrieves, from the content database 380, a URL instead of the interactive content itself, and then retrieves the interactive content from the Internet or other network at that URL.”); executing the data application based on the execution condition information, wherein the execution condition information includes association time or execution time information of a broadcast content (Fig. 7, elements 700, 710, 720 and 730, col. 8, ln. 43 – col. 9, ln. 24; “In one embodiment, the timing offset 710 is a time, in minutes, seconds, or portions of minutes or seconds. Alternatively, other time bases may be used. In one embodiments, the timing offset 710 is measured from the beginning of a broadcast program. In an alternate embodiment the timing offset 710 is absolute (e.g. 8:06 pm).”).
Regarding claim 12, Dougherty discloses the method of claim 11, the data application includes a button or an icon for selecting a desired data (col. 5, ln. 9-37, “For example, the timing offset objects may contain time offsets for the start and end times of each commercial; likewise, it is desired to synchronize elements in the interactive application (e.g. dialog boxes or .
Regarding claim 13, Dougherty discloses the method of claim 11, the receiver extracts the download location information of the additional data or the execution condition information of the data application from the metadata (Fig. 2, element 206, col. 14, ln. 3-30).
Regarding claim 14, Dougherty discloses the method of claim 11, the additional data includes a resource data required for executing the data application (Fig. 3, elements 350, 380 and 392, col. 14, ln. 3-30).
Regarding claim 15, Dougherty discloses a method for executing a data application by a server, the method comprising: transmitting metadata comprising download location information of additional data and execution condition information of the data application to a receiver (Fig. 7, elements 700, 710, 720 and 730, col. 8, ln. 25-27; “each timing offset object preferably containing three pieces of data: a timing offset 710, an application object 720, and an action 730;” col. 8, ln. 59-62; “In one embodiment the application object is a URL and the interactive content is retrieved from an Internet address such as a Web site corresponding to the URL application object.” Dougherty’s Application Object 720, which can be a URL, can be seen as Applicant’s “download location information,” while Dougherty’s Timing Offset 710 can be seen as Applicant’s “execution condition information.”); receiving a request based on the download location information for the additional data from the receiver (col. 11, ln. 23-32; “after determining a broadcast program, and from it an application object, the application server 332 retrieves, from the content database 380, a URL instead of the interactive content itself, and then retrieves the interactive content from the Internet or other network at that URL.”); and transmitting the additional data to the receiver (col. 11, ln. 23-32; “after determining a ; wherein the execution condition information includes association time or execution time information of a broadcast content for executing the data application (Fig. 7, elements 700, 710, 720 and 730, col. 8, ln. 43 – col. 9, ln. 24; “In one embodiment, the timing offset 710 is a time, in minutes, seconds, or portions of minutes or seconds. Alternatively, other time bases may be used. In one embodiments, the timing offset 710 is measured from the beginning of a broadcast program. In an alternate embodiment the timing offset 710 is absolute (e.g. 8:06 pm).”).
Regarding claim 16, Dougherty discloses the method of claim 15, the data application includes a button or an icon for selecting a desired data (col. 5, ln. 9-37, “For example, the timing offset objects may contain time offsets for the start and end times of each commercial; likewise, it is desired to synchronize elements in the interactive application (e.g. dialog boxes or voting buttons) with events in the broadcast program (e.g. game show questions), the timing offsets for such events may also be encoded.”).
Regarding claim 17, Dougherty discloses the method of claim 15, the download location information of the additional data or the execution condition information of the data application is extracted by the receiver from the metadata (Fig. 2, element 206, col. 14, ln. 3-30).
Regarding claim 18, Dougherty discloses the method of claim 15, the additional data includes a resource data required for executing the data application (Fig. 3, elements 350, 380 and 392, col. 14, ln. 3-30).


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new manner in which the art is applied to the newly submitted claim language.


Conclusion
Claims 11-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 6, 2021